UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6526


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CEDRICK L. SNIPES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-00718-PMD-1)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Cedrick L. Snipes, Appellant Pro Se.   Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cedrick L. Snipes seeks to appeal the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).                  In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez,    210       F.3d   309,    310     (5th    Cir.        2000)   (holding    § 3582

proceeding       is    criminal     in     nature        and     ten-day   appeal    period

applies).        With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                            Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

             The district court entered its order on February 27,

2009.      Snipes’s      undated      notice        of    appeal     was   mailed     in   an

envelope bearing a postmark of March 18, 2009, see Houston v.

Lack, 487 U.S. 266 (1988), a date beyond the ten-day appeal

period     but    within     the     thirty-day          excusable       neglect    period.

Because    the     notice    of     appeal    was        filed    within   the     excusable

neglect period, we remand the case to the district court for the

court to determine whether Snipes has shown excusable neglect or

good cause warranting an extension of the ten-day appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                                                    REMANDED
                                              2